         Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 1 of 15 PageID #:1


                                                                                     /
                                    UNITED STATES DISTRICT COURT
                                                                                   EC E!VED
                                    NORTHERN DISTRICT OF ILTINOIS
                                                                                         NOV   l3   2018


                                                                                 rn,
                                                                              ^.rHoMAS
                                                                              ar          G. BRUTON
                                                                                    r's' DlsrHici colhr
 MAURICE PEARSON                      1:
                                               7s14
                                           18-cv-0                                       '

 PLAtNTtFF (S)
                                     il:i[?:",:itAronso
                                                         7s l,tlary   M. Rowland
 V

 TAX EXEMPT WORLD                                     Amount Claimed: S500,000.00

 DEFENDANT (S)




                                               COMPTAINT


Plaintiff states the following for his comptaint:

     o   The Plaintiff is Maurice pearson
     o   Defendant is Tax Exempt World
     o   The Court has subject matter jurisdiction pursuant to 2g u.s.c. 133g and
                                                                                  15 u.s.c. 1121

Now comes the Plaintiff, Maurice Pearson, and file a complaint against the
                                                                           Defendant, Tax
Exempt world for Business Tort, Negligence, Trademark
                                                        /service mark lnfringement, Breach
and Duty.

Taxexemptwsorld'com involved online practices that resulted in an intentional
                                                                                      and improper
interference with the business interests of the plaintiff nonprofit organization
                                                                                     501-c3 named
Unit 3 Charity Foundation for the Homeless, which included loss of
                                                                        business opportunities, loss
of clients, and loss of business relations. Because of this the plaintiff
                                                                          is asking for relief in
damages caused by the defendant.




                                              Page 1 of 15
      Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 2 of 15 PageID #:2




                   Business Tort, Negligence, lnfringement, Breach and Duty

1,.   On an online taxemptworld.com document           dated 8-7-2}1.6tax exempt world displayed
      incorrect zip code 60601 related to the plaintiff nonprofit 501c3 Unit 3 Charity
      Foundation for the Homeless. The correct zip code on 8-7-2015 for unit 3 charity
      foundation for the homeless was 60664.
2.    On and about 8-7-201,6 the plaintiff contacted tax exempt world at 1 866 796-221,8to
      get the defendant e-mailing contact information.
3.    On Monday 8-29-201.6 6:50pm the plaintiff emailed the defendant at
      generaladmin@taxexemptworld.com asking to delete his nonprofit website
      information from their account and website listing and stated he prefer not to have his
      we bsite i nfo rmation disp layed, Su bject : Rernoval from website listing
4.    On an online document from taxexemptworld.com dated 12-2-20LG the defendant
      continued to display the defendant website information and service mark without
      consent of the plaintiff even after the plaintiff sent an email stating he did not want his
      website information to be displayed and deleted from their listing.
      On or about t2-4-2O16 the plaintiff called the lllinois Attorney General Office in
      Springfield lL-Consumer Fraud Bureau 217 782-!090 to verbally complain about tax
      exempt world online practices.
6.    On 12-5-2016 the plaintiff filed a Consumer Complaint ON-Line Submission Form with
      the lllinois Attorney General Consumer Fraud Bureau. The plaintiff was given an online
      reference number OAG2016-0003303       2.
7.    On or about 2-18-20!7 the defendant website taxexemptsworld.com continued       to
      display the plaintiff nonprofit service mark and website information without the plaintiff
      consent.
8.    On and about 2-27-2O!7 the plaintiff submitted Consumer Complaint On-Line
      Submission Forms to the lllinois Attorney General Office Reference number OAG2017-
      000036324.




                                          Page 2   of 15
     Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 3 of 15 PageID #:3




      t.   Under 15 U.S.C. 111,4 (1) The plaintiff had a valid and legally protectable trademark
           orservicemark; (2)The plaintiff owned the mark; and (3)The defendant's use of the
           mark to identify the plaintiff services caused a likelihood of confusion.
      2. The plaintiff had a valid mark entitled to protection;and      the defendant used the
           plaintiff mark in commerce in connection with the sale or advertising of goods or
           services without the plaintiff's consent. The defendants website continuously
           continued to display inaccurate information about the plaintiff business and after
           telling the plaintiff on numerous times they would remove the plaintiff information
           from their marketing listing the defendants fail to do so over an extended period of
           time thereby failing their duty and causing a breach.
     3.     The Plaintiff is seeking injunctive relief; an accounting for profits; damages,
           including the possibility of treble damages when appropriate; attorney fee's in
           exceptional case, and costs pursuant to l-5 U.S.C. 1i.17.

Because of the defendant negligent practices that resulted in an intentional and improper
interference with the business interests of Unit 3 Charity Foundation for the Hometess the
plaintiff nonprofit 501c3 included loss of business opportunities, loss of clients and loss of
business relations. Because of this the plaintiff is seeking relief in damages of 5250, OOO.OO



     WHEREFORE: Plaintiff prays that the Court order the defendant to pay S250,000.00 because of,
     the defendant interference with the plaintiff nonprofit transactions, business relationships and
     economic loss pursuant to 15 U.S.C. 1114 The defendant infringed on the plaintiff service
     mark causing a violation under the Trademark infringement Lanham Act for a registered
     mark, (1)The plaintiff had a valid and legally protectable trademark or servicemark; (2)
     The plaintiff owned the mark; and (3)The defendant's use of the mark to identify the
     plaintiff services caused a likelihood of confusion. The plaintiff had a valid mark entitled
     to protection; and the defendant used the plaintiff mark in commerce in connection
     with the sale or advertising of goods or service.The Plaintiff is seeking injunctive relief;
     an accounting for profits; damages, including the possibility of treble damages when
     appropriate; attorney fee's in exceptional case, and costs pursuant to 15 U.S.C. L,,L7.




                                           Page 3 of 15
     Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 4 of 15 PageID #:4



                  Business Tort, Negligence, lnfringement, Breach and Duty

9'    On an online taxemptworld.com document dated 8-7-2}1.6tax exempt world displayed
     incorrect zip code 60601 related to the plaintiff nonprofit 501c3 Unit 3 Charity
     Foundation for the Homeless. The correct zip code on8-7-201,6 for unit 3 charity
     foundation for the homeless was 60664.
1-0. On and about 8-7-2016 the plaintiff contacted tax exempt world at 1 g66 796-22Ig
                                                                                      to
     get thedefendant e-mailing contact information.
11. on Monday 8-29-201.6 6:50pm the plaintiff emailed the defendant at
     genera ladmin@taxexem ptworld.com asking to delete his nonprofit
                                                                          website
    information from their account and website listing and stated he prefer not to have his
    website information displayed. Subject: Removal from website listing
12. On an online document from taxexemptworld.com dated tZ-Z-201,6 the defendant
    continued to display the defendant website information and service mark without
    consent of the plaintiff even after the plaintiff sent an email stating he did not want his
    website information to be displayed and deleted from their listing.
13' On or about L2-4'2O16 the plaintiff called the lllinois Attorney General Office in
    Springfield lL-Consumer Fraud Bureau 217 782-1090 to verbally complain about tax
    exempt world online practices.
14. On t2-5-2O1'6 the plaintiff filed a Consumer Complaint ON-Line Submission Form with
    the lllinois Attorney General Consumer Fraud Bureau. The plaintiff was given an online
    reference num ber OAG2016-00033032.
15. On or about 2'!8-2017 the defendant website taxexemptsworld.com continued to
    display the plaintiff nonprofit service mark and website information without the plaintiff
    consent.
1"6. On and about 2-27-2Ot7 the plaintiff submitted Consumer Complaint On-Line
     Submission Forms to the lllinois Attorney General Office Reference number OAG2017-
     000036324.


     Because of the defendant negligent practices   that resulted in an intentional and
     improper Interference with the business interests of Unit 3 Charity Foundation for the
     Homeless,the plaintiff nonprofit 501c3 included loss of business opportunities, loss
                                                                                                of
     clients and Ioss of business relations. Because of this the plaintiff is seeking relief in
     damages of 5250, OOO.0O


                                             Page 4 of 15
         Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 5 of 15 PageID #:5



  wHEREFoRE: Plaintiff prays that the court order defendant          to pay: 5500, 000.00 because of the
  defendant interference with the plaintiff nonprofit transactions, business
                                                                                relationships and
  economic loss. The plaintiff is asking for relief in darnages for
                                                                    5500, 00.00

 The plaintiff is seeking relief in damages in the amount of
                                                             Ss00, 000.00 pursuant to the
 Trademark Registration and Protection Act (765 lLcs 1036/60) section
                                                                             60 tnfringement.
 subject to the provisions of section 80 of this Act, a person shall be
                                                                        liable in a civil action by the
 registrant for any and all of the remedies provided in Section 70 of
                                                                       this Act if the person: (A)
 Uses without the consent of the registrant, any reproduction,
                                                                 counterfeit, copy of colorable
 imitation of a mark registered underthis act in connection with the sale,
                                                                              distribution, offering
 for sale, or advertising of any goods or services on or in connection
                                                                       with which such use is likely to cause
 confusion or mistake or to deceive as to the source of origin of such good
                                                                             or services. pursuant to
   Property 765 ILCS 1036 Trademark Registration and Protection
                                                                        Act.,,Service Mark,,(2) (h)
   "servicemark" means any work, name, symbol, or device or
                                                                  any combination thereof used by a
   person, to identify and distinguish the service of one person,
                                                                    including a unique service, from
  the services of others, and to indicate the source of the services, even
                                                                               if that source is unknown
  Titles, character names used by a person, and other distinctive features
                                                                                  of radio or television
  programs may be registered as servicemarks notwithstanding
                                                                     that they, or the programs, may
  advertise the goods of the sponsor. Because of the defendant econonomic
                                                                                     and business tort of
  interference with Unit 3 Charity Foundation for the Homeless economic
                                                                                  and business
  relatiohships and likely economic loss the plaintiff is asking for damages pursuant
                                                                                             to ILCS
  1036/65lnjury to business reputation. sec.65.lnjury to business reputation:
                                                                                       dilution. (a)The
 owner of a mark which is famous in this State shall be entitled subject
                                                                              to the principles of
 equity and upon such terms as the court deems reasonable., to an injunction
                                                                                       against another
 person's commercialuse of a mark ortradename, if the
                                                              use begins afterthe mark has become
 famous and causes dilution of these distinctive quality of the mark,
                                                                          and to obtain such other
 relief as is provided in this Section. ln determiningfactors such as,
                                                                         but not limited to: (1)the
degree of inherent oracquired distinctiveness of the mark in
                                                                   this state; (2)the duration and
extent of use of the mark in connection with the goods and services
                                                                           with which the mark is
used; (3)the duration and extent of advertising and publicity
                                                                   of the Mark in this state; (4)the
geographical extent of the trading area in which the
                                                         mark is used; (s) the channels of trade for
the goods or services with which the mark is used; (6) the degree
                                                                        of recognition of the mark in
the trading areas and channels of trade in this state used bythe
                                                                       mark,s ownerand the person
against whom the injunction is sought: (7) the nature and extent
                                                                       of use of the same orsimilar
mark bythird parties; and (8) whetherthe mark is the subject
                                                                    of a State registration underthe
Act of March 3, l-881-, or under the Act of February 20,
                                                            1905, or on the principal register.

                                              Page 5 of 15
          Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 6 of 15 PageID #:6




  Pursuant to (765 ILCS 1036/70) 5ec.70. Remedies. Any owner of a mark registered under this
  Act may proceed by suit to enjoin the manufacturer, use, display or sale of any counterfeits, or
  imitations thereof and any court of competent jurisdiction may grant injunctions to restrain
  such manufacture, use, display, orsale as may be bythe court deemed just and reasonable, and
  may require the defendant's to pay to such owner a ll profits derived from or all damages
  suffered by reason of such wrongful manufacture, use, display, or sale or both; and the court
  may also order that any such counterfeits or imitations in the possession or under the control
  of any defendant in the case be delivered to an officer of the court, or to the complainant, to be
  destroyed. The court in its discretion, may enter judgment for an amount not to exceed 3 times
  the profits and damages or reasonable attorneys fees of the prevailing party, or both, in those
  cases in which the court finds the other party committed the wrongful acts with knowledge or
  in bad faith or otherwise as according to the circumstances of the case. The enumeration of any
  right or remedy in this Act shall not affect a registrant's right to prosecute under any penal law
  of this State. (Source PA 90-231, eff. 1-1-98)




t. -U.$**QpSe      >   Titte 15 > Chapter 22 > Subchapter III    > S 1125



  15 U.S. Code 5 1125 False designations of origin,
  false descriptions, and dilution forbidden
  US cPde
  Noteq
  Authorlties (CFR)


  (a)Crvrl AcrroN
  (I)Any   person who, on or in connection with any goods or services, or any
  container for goods, uses in commerce any word, term, name, symbol, or device,
  any combination thereof, or any false designation of origin, false or misieading
  description of fact, or false or misleading representation of fact, which-



                                                   6of15
       Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 7 of 15 PageID #:7




 (A)   is likely to cause confusion, or to cause rnistake, or to deceive as to the
 affiliation, connection, or association of such eerFen with another pe[so[, or as to
 the origin, sponsCIrship, or approval of his or her goods, servlces, or commercial
 activities by another perso-n, or
 (B) in commercial advertising or promotion, rnisrepresents the nature,
 characteristics, qualities, or geographic origin of his or her or another p.etsqn,s
 goods, services, or commercial activities,

shall be liable in a civil action by any person who believes that he or she is or is
likely to be damaged by such act.
(2)  As used In this subsection, the term "any petsorl,, includes any State,
instrumentality of a State or employee of a State or instrumentality of a State
acting in his or her official capacity. Any State, and any such instrumentality,
officer, or employee, shall be subject to the provisions of this chapter in the same
manner and to the same extent as any nongovernmental entity.
(3) In a civil action for trade dress infringement under this chapter for trade dress
not registered on the pringipai register,, the person who asserts trade dress
protection has the burden of proving that the matter sought to be protected is not
functional.
(b)IrunonrArroN

Any goods marked or labeled in contravention of the provisions of this
section shall not be imported into the United States or admitted to entry at
any customhouse of the United $tatgs. The owner, importer, or consignee of
goods refused entry at any customhouse under this section may havjany
recourse by protest or appeal that is given under the customs revenue laws
or may have the remedy given by this chapter in cases involving goods
refused entry or seized.
(c)DrlurroN   By BLURRTT\I6; DrLUTroty By TARNTsFIMENT

(1)IHJUNCTIVE RELIEF

subject to the principles of equity, the owner of a famous mark that is
distinctive, inherently or through acquired distinctiveness, shall be entitled to
an injunction against another persQ,n who, at any time after the owner,s
mark has become famous, commences use of a mark or trade name in
commerce that is likely to cause dilution by blurring or dilution by
tarnishment of the famous mark, regardless of the presence or absence of
actual or likely confusion, of competition, or of actual economic injury.

                                        VaftS
         Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 8 of 15 PageID #:8



 {2)DerrmrrroNs
(A)For purposes of paragraph (1), a mark is famous if it is wtdely recognized by the
general consuming public of the United States as a designation of source of the
goods or services of the ff.ark's owner. In determining whether a
                                                                   mark possesses
the requisite degree of recognition, the court may consider all relevant factors,
including the following   :



{i)The duration, extent, and geographic reach of advertising and publicity of
the mfl-k, whether advertised or publicized by the owner or third parties.
(ii) The amount, volume, and geographic extent or $ahs of goods or services
offered under the mark.
(iii)   The extent of actual recognition of the mark.
(iv) Whether the mark was registered   under the Act ofMarch 3, 1g81, or the Act
of February 20, 1905, or on the principal register.
(E)For purposes of paragraph (1), "dilution by blurring" is association arising from
the similarity between a mark or tradq_name and a famous mark that impairs the
distinctiveness of the famous mark. in deterrnining whether a mark or trade
name is likely to cause dilution by blurring, the court may consider all relevant
factors, including the following:
(i) fhe degree of similarity between the merK or trade nslm€- and the famous mark.
(ii)The degree of inherent or acquired distinctiveness of the famous mark.

{iii) The extent to which the owner of the famous mark is engaging in substantially
exclusive use of the mark
(iv) The degree of recognition of the famous       rnark.

{v) Whether the user of the ryrark or trade na.n.S intended to create an association
with the famous mark.
(vi) Any actual association between the mar:k or tragl.e name and the famous mark.
(C) For purposes of paragraph (1), "dilution by tarnishment" is association arising
from the similarity between a mark or trade name and a famous mark that harms
the reputation of the famous mark.



                                         8 of 15
       Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 9 of 15 PageID #:9



(3)Excl-usromsThe following shall not be actionable as dilution by blurring or
dilution by tarnishment under this subsection:
(A)Any fair use, including a nominative or descriptive fair HS.g, or facilitation of such
fair use, of a famous n]ark by another persp-n other than as a designation of source
for the person's own goods or services, including use in connection with*

{i) advertising or promotion that permits consum-qf$ to compare      goods or services;
or

(ii)
   identifying and parodying, criticizing, or commenting upon the
famous mark owner or the goods or services of the famous mar.k owner.
(B) All forms of news reporting and news commentary.
(C) Any noncommercial use of a mark.
(4)BunorN oF pRooFIn a civil action for trade dress dilution under this chapter for
trade dress not registered on the principal register, the person who asserts trade
dress protection has the burden of proving that-
(A) the claimed trade dress, taken as a whole, is not functional and     is famous; and

(B) if the claimed trade dress includes any mark or marks. registered on
the principal regi$ter, the unregistered matter, taken as a whole, is famous
separate and apart from any fame of such registered marks.
(5)AoorrroNAL REMEDTESIn ar"l action brought under this subsectlon, the owner of
the famous markshall be entitled to injunctive relief as set forth in secliqn 1-116 of
this ti-tle, The owner of the famous mark shall also be entitled to the remedies set
forth in sections 1117(a) and 1:1"1€ of this title, subject to the discretion of the court
and the principles of equity if*

(A) the mark or trade   [A-methat is likely to cause dilution by blurring or dilution by
tarnishment was first used in commerce by the person against whom the injunction
is sought after October 6, 2006; and

(B)in a claim arising under this subsection*
(i)by reason of dilution by blurring, the persen against whom the injunction is
sought wlllfutly intended to trade on the recognition of the famous mark; or




                                         9of15
        Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 10 of 15 PageID #:10




(ii) by reason of dilution by tarnishment, the p-e-f$On against whon-
sought willfully intended to harm the reputation of the famous mar
(6)OWnSRSHIP OF VALID REGISTRATION A COMpLETE BAR TO ACTION-
a pers-pn of a valid registration under the Act of March 3, 1881, or
of February 2A,1905, or on the principal register under this chapte
COmplete bar to an action against that person, with respect to thaE

(e) is brought by bnother pelson      under the common law or a statL
and

(B)(i)   seeks   to prevent dilution by blurring or dilution by tarnishn=
(ii) asserts any claim of actuai or likely damage or harm to the diq
reputation of a ma*, label, or form of advertisement'
(7)SavrnGS       cLAUSE

Nothing in this subsection shall be construed to impair, modiE
the applicability of the patent laws of the United SIateS.
(d   )Cvs rnprRttcY   PREVENTToN

(1) (l[)A pel:Sqn shall be liable in a civil action by the owner of a r
personal name which is protected as a mark under this section, if,
the goods or services of the parties, that person-
(i) has a bad faith intent to profit from that mark, including ?    per-
is protected as a malk under this section; and

(ii)registers, traffics in, or uses a domain name that*
(I)   in the case of a maik that is distinctive at the time of registrat
lt3r-r'r8, is identical or confusingly similar to that mark;

(II) in the case of a famous mark that is famous at the time of re-
the dq.mnifr name, is identlcal or confusingly similar to or dilutive c
(III) is a trademqrk, word, or flame protected by reason of       sectie
18 or sectiou?20506 of !itle*3.6.

(B) (i)ln determining whether a person has a bad faith intent des
subparagraph (A), a court may consider factors such as, but not        li




                                           10 of 15
         Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 11 of 15 PageID #:11



  (r) the trademprk or other intellectual property rights of the person,
                                                                         if any, in
  the domain name-;
  (rr) the extent to which the dQr.nain namg consists of the regal name
                                                                            of the person
  or a name that is otherwise comrnonly used to identify that person;
  (rrr) the pe.r5on's prior use, if any, of the dornain nattl'e in connection
                                                                              with the
  bona fide offering of any goods or services;

 (rv) the pgrson's bona fide noncommercial or fair use of the mark in
                                                                      a site
 accessibie under the domain nqme;

 (v) the person's   intent to divert consumers from the mark owner,s online location
 to a site accessible under the domain name that could harm
                                                               the goodwill
 represented by the mark, either for commercial gain
                                                       or with the intent to tarnish or
 disparage the mark, by creating a likelihood of confusion
                                                           as to the source,
 sponsorship, affiliation, or endorsement of the site;

 (vr)  the person's offer to transfer, seil, or otherwise assign the
                                                                     dpmarn_namc to
 the mark owner or any third party for financial gain without having
                                                                        used, or having
 an intent to use, the domaiLname in the bona fide offering
                                                                of anygoods or
 services, or the person's prior conduct indicating a pattern
                                                               of such conduct;
 (vrr)  the person's provision of material and misleading false contact
                                                                         information
when applying for the registration of the domain name, the person,s
                                                                        intentional
failure to maintain accurate contact information, or the person,s
                                                                  prior conduct
indicating a pattern of such conduct;
(vrrr)   the Berson's registration or acquisition of murtipre
person knows are identical or confusingly similar             dqm_arLraues which the
                                                     to marks of others that are
distinctive at the time of registration of such domain nanres,
                                                                 or dilutive of famous
marks of others that are famous at the time of registration
                                                               of such dematn_names,
without regard to the goods or services of the parties; and
(fX) the extent to which the rnark incorporated in the person,s
                                                                   domain
nal-ne registration is or is not distinctive and famous within
                                                               the meaning of
subsection (c).

{ii)Bad faith intent described under subparagraph (A)
                                                       shall not be found in any
case in which the court determines that the nerson
                                                   believed and had reasonable
grounds to believe that the use of the donain
                                              name was a fair use or otherwise
lawful.



                                        iL of 15
       Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 12 of 15 PageID #:12



(C) In any civil action involving the registration, traffickingr or USe of a domain
name under this paragraph, a court may order the forfeiture or cancellation of
the dcmern:tame or the transfer of the domain name to the owner of the mark,
(D) A persCIn shall be liable for using a doma!-n nam.e under subparagraph (A) only
if that per$on is the domain-flame registrant or that registrant's authorized licensee.
(E) As used in this paragraph, the term "traffics in" refers to transactions that
include, but are not limited to, sFles, purchases, loans, pledges, licenses,
exchanges of currency, and any other transfer for consideration or receipt in
exchange for consideration.

(2) (AlThe owner of a mnrk       may file an in rern civil action against a dornain
na[nq in the judicial district in which the do-m.ain name registrar, donrain
nam-e registry, or other d.S.ma.in nam*e authcrity that registered or assigned
the domain name is located if*
(i) the domain name violates any right of the owner of a mark registered in the
Patent and Trademark Office, or protected under subsection (a) or (c); and

(ii)the court finds that the owner-
(I)is not able to obtain in personam jurisdiction over a person who would have
been a defendant in a civil action under paragraph (1); or

(Il)through due diligence was not able to find a person who would have been a
defendant in a civil action under paragraph (1) by-
(aa) sending a notice of the atleged violation and intent to proceed under this
paragraph to the registrant of the domain name at the postal and e-mail address
provided by the registrant to the registrar; and

(bb) publishing notice of the action as the courL may direct promptly after filing the
action.

(B) The actions under subparagraph (A)(ii) shall constitute service of process.
(C)In an in rem action under this paragraph, a domFUr       nQ[Le shall be deemed to
have its situs in the judicial district in which*
(i) the domain nalrre registrar, registry, or other dompin    name authority that
registered or assigned the domain name is located; or
(ii) documents sufficient to establish control and authority regarding the disposition
of the registration and use of the doma-in nar:ne are deposited with the court.

                                         12 of 15
       Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 13 of 15 PageID #:13



(D) (l)The remedies in an in rem action underthis paragraph shall be limited to a
court order for the forfeiture or cancellation of the domai.njFrne'or the transfer of
the dp" nnain n"A.me to the CIwner of the mark. Upon receipt of written notification of a
filed, stamped copy of a complaint filed by the owner of a mark in a United States
district court under this paragraph, the demain nam*. registrar, dp_m"Ain
n&me registry, or other domain name authority shall*

(I) expeditiously deposit with the court documents sufficient to establish the court's
control and authority regarding the disposition of the registration and use of
the dgmctn name to the court; and
(II)not transfer, suspend, or otherwise modify lhe domatn name during the
pendency of the action, except upon order of the court.

(ii) fhe domain namg registrar or registry   or other d.efn$.in name authority shall
not be liable for injunctive or monetary relief under this paragraph except in the
case of bad faith or reckless disregard, which includes a willful failure to comply
with any such court order.
(3) The civil action established under paragraph (1) and the in rem action
established under paragraph (2), and any remedy available under either such
action, shall be in addition to any other civil action or remedy otherwise applicable.
(z$) The in rem jurisdiction established under paragraph (2) shall be in addition to
any other jurisdiction that otherwise exists, whether in rem or in personam.
(July 5, t946, ch" 540, title   VIII,543,60 Stqt._t41; P._u[" l=-1O0*667, titleJ,
$132, trtov. 1"6, 1"988, 1!2 Stat.3946; pub" L. 102-542,53(c), Act"27,1gg2, 100
Stat. 3568; Pub, L, 104*98, $ 3(a), Jan, 16, 1996, 109 Stat. 985; Pub. L, 106*43,
553(aX2), 5, Aug. 5, 1999, l"L3 Stat. 219,22A; Pub. L. 105*113. div. B,
$ 1000(a)(9) ftitle IIi, $3002(a)], Nov. 29, 1999, 113 Stat. 1536, 1501A-545; pub,
l-, 109*312,92, Oct. 6, 2006, 1?0 glat. 1730; Pub, t-*.f 12*19"0, 51(a), Oct" 5,
24L2, 1?6 Stat,_ 1436,)
false descriptions, and dilution forbidden




                                             L3   of   15
     Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 14 of 15 PageID #:14



The Supreme Court clarified in its Lexmark decision (LEXMRK INTL, INC V STATIC CONTROL
COMPONENTS,     INC)that the plaintiff need not necessarily be a competitor, so long as they
suffered "an injury to a commercial interest in sales or business reputation proximately caused
by the defenda nt's m isrepresentations".

Supreme Court of the United States No. 12-873 LEXMARK INTERNATIONL, lNC. V STATIC
CONTROLCOMPONENTS,         lNCopinionofthecourtstatesat15U.S.C. l-125(a). Section1125(a)
provides: (1) any person who, on or in connection with any goods or services, or any container
for goods, uses in commerce any word, term name, symbol, or device or any combination
thereof, or any false designation of origin, false or misleading description of fact, or false or
misleading representation of fact, Which - 3 (c) (a) is in likely to cause confusion or to cause
mistake up to deceive as to the affiliation, connection or association of such person with
another person, or as to the origin, sponsorship, or approval of his or her goods, services, or
commercial activities by another person, or (b) in commercialadvertising or promotion,
misrepresents the nature, characteristics, qualities, orgeographic origin of his or heroranother
person's goods, services or commercialactivities, "shall be liable in a civilaction by any person
who believesthat he orshe is oris likelyto be damaged bysuch act".

Section 1125 (a)thus creates two distinct bases of liability; False association, 1125 (a) (1) (a),
andfalseadvertising,tt25(a) (f)(b). SeeWattsvFritoLay, lNC,978F-2Dl-093, 1108(CAg
t992) Static Control alleged only false advertising.

Direct application of the zone-of-interests test and the approximate cause requirement supplies
the relevant limits on who may sue under 1125 (a). These principles provide betterguidance
than the multifactor balancing test urged by Lexmark, the direct-competitor test applied by the
Sixth Circuit PA 15-18. (C) Under those principles, Static Controlcomes within the class of
plaintiff's authorized to sue under 1125 (a), lt's alleged injuries- lost sales and damage to its
business reputation-fall within the zone of interest protected by the act, and Static Control
sufficiently alleged that its injuries were proximately caused by Lexmark's misrepresentations
pptS-ZT       697   f   .3d 387, affirmed Scallia,   J. delivered the opinion for a unanimous court.

crTE AS US   - (2014) SYLLABUS
CF Bridge v Phoenix Bond & lndemnity Co., 553 U.S. 639, 656, thus, a plaintiff suing under 1,125
(a) must show that its economic or reputational injury flows directly from the deception
wrought bythe defendant's advertising; and that occurs when deception of consumers causes
them to withhold trade from the plaintiff. Pp 13-15.




                                                      14   of 15
     Case: 1:18-cv-07514 Document #: 1 Filed: 11/13/18 Page 15 of 15 PageID #:15




Respectfu lly subm itted

                                 i/-ts- )*dt {
Maurice Pearson

100 West Randolph Street P O BOX 64577

Chicag<l   lllinois 60664




                                         15 of 15
